DETAILED ACTION

Status of Claims

This action is in reply to the amendments filed on 11 January 2021.
Claims 1 & 11 have been amended.
Claims 1 & 11 have been amended by Examiner’s Amendments.
Claims 1-19 are currently pending and have been examined.
The present application is being examined under the pre-AIA  first to invent provisions. 
The Examiner respectfully rescinds the 35 U.S.C. 103 rejection in view of the claimed amendments. 
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Morton J. Rosenberg on 02 October 2020.

The application has been amended as follows: 


receiving a payment card transaction request of a processor of a merchant device to be remotely electronically authorized by at least one processor of an electronic fraud free transaction (e-FFT)

operating the e-FFT payment card transaction server computer for obtaining information relating to the payment card transaction request by a client device associated with an e-profile, the client device having a processor configured for operating according to rules defined by an e-profile that is associated with a client payment card;

obtaining, by the client device access to client data associated with an e-profile, the access being provided by an application installed on the client device for use in electronic transaction processing and authorization determination associated with the client payment card, wherein the access by the application to a set of e-profile data is controlled by client-based rules and preferences of a client and comprises the application accessing the e-profile of the client, and wherein the e-profile data remains unknown to at least one server computer of a payment card processing entity;

evaluating, using information associated with the e-profile, a set of one or more rules associated with the e-profile according to preferences available on the client device, the evaluating to determine whether a payment card transaction is to be electronically authorized, and the evaluating using a set of personal data provided to the client device and to which access is provided for determining whether the payment card transaction is to be electronically authorized, wherein the application is configured for receiving a payment transaction request from the e-FFT payment card transaction server computer, the payment transaction request comprising information related to the payment card transaction, and performing the evaluation based upon the payment transaction request, and where the evaluating compares at least a portion of the information relating to the payment card transaction to at least a portion of the set of e-profile data according to a set of e-profile rules defined for said client device;

providing based upon the evaluating, in response to a request by at least a server computer of a payment card processing entity, an indication of whether the payment card transaction request of a merchant is to be at least one of electronically authorized or rejected; and,

allowing or rejecting a transaction based at least partially on an evaluation as to allow or reject the transaction, wherein said e-FFT processor, said client device processor and said processor of said merchant device are separate and distinct.

Claim 11.    (Currently Amended) A computer system having a program application for facilitating fraud prevention in payment processing, said computer system comprising:

a server computer with memory for storing rules in an electronic fraud free transaction (e-FFT)

receiving a payment card transaction request of a processor of a merchant device to be remotely electronically authorized by at least one processor of an e-FFT payment card transaction server computer, obtaining information relating to the payment card transaction request by a client device with an associated an e-profile, the client device having a processor configured for operating according to rules defined by a set of e-profile data that is associated with a payment card;

obtaining, by the client device, access to client data associated with the set of e-profile data, the access being provided by an application installed on the client device for use in electronic transaction processing and authorization determination associated with a payment card, wherein the access by the application to the set of e-profile data is controlled by client-based rules and preferences of the client and comprises the application accessing the e-profile of the client, and wherein the set of e-profile data remains unknown to at least one server computer of a payment card processing entity;
evaluating, using information associated with the set of e-profile data, a set of one or more rules associated with the set of e-profile data according to preferences available on the client device, the evaluating to determine whether the payment card transaction is to be electronically authorized, and the evaluating, using a set of personal data provided to the client device and to which access is provided for determining whether the payment card transaction is to be electronically authorized, wherein the application is configured for receiving the payment transaction request from the e-FFT payment card transaction server computer, the payment transaction request comprising information related to the payment card transaction, and performing the evaluation based upon the transaction request, and where the evaluating compares at least some of the information relating to the payment card transaction to at least some of the set of e-profile data according to the e-profile rules;
providing based upon the evaluating, in response to the request by at least the server computer of a payment card processing entity, an indication of whether the payment card transaction is to be at least one of electronically authorized or rejected; and,
allowing or rejecting the transaction based at least partially on an evaluation as to allow or reject the transaction, wherein said e-FFT processor, said client device processor and said processor of said merchant device are separate and distinct.

Allowable Subject Matter
The following is an examiner's statement of reasons for allowance: The instant application is directed towards facilitating fraud prevention in payment processing. More specifically, the Applicants claim a method and system for facilitating fraud prevention in payment processing, said method comprising: receiving a payment card transaction request of a processor of a merchant device to be remotely electronically authorized by at least one processor of an electronic fraud free transaction (e-FFT) payment card transaction entity containing an e-FFT payment card transaction server computer; operating the e-FFT payment card transaction server computer for obtaining information relating to the payment card transaction request by a client device associated with an e-profile, the client device having a processor configured for operating according to rules defined by an e-profile that is associated with a client payment card; obtaining, by the client device access to client data associated with an e-profile, the access being provided by an application installed on the client device for use in electronic transaction processing and authorization determination associated with the client payment card, wherein the access by the application to a set of e-profile data is controlled by client-based rules and preferences of a client and comprises the application accessing the e-profile of the client, and wherein the e-profile data remains unknown to at least one server computer of a payment card processing entity; evaluating, using information associated with the e-profile, a set of one or more rules associated with the e-profile according to preferences available on the client device, the evaluating to determine whether a payment card transaction is to be electronically authorized, and the evaluating using a set of personal data provided to the client device and to which access is provided for determining whether the payment card transaction is to be electronically authorized, wherein the application is configured for receiving a payment transaction request from the e-FFT payment card transaction server computer, the payment transaction request comprising information related to the payment card transaction, and performing the evaluation based upon the payment transaction request, and where the evaluating compares at least a portion of the information relating to the payment card transaction to at least a portion of the set of e-profile data according to a set of e-profile rules defined for said client device; providing based upon the evaluating, in response to a request by at least a server computer of a payment card processing entity, an indication of whether the payment card transaction request of a merchant is to be at least one of electronically authorized or rejected; and, allowing or rejecting a transaction based at least partially on an evaluation as to allow or reject the transaction, wherein said e-FFT processor, said client device processor and said processor of said merchant device are separate and distinct.
Furthermore, Martizen et al. [US 2002/0095386 A1] discloses “A system and method to manage and control access to content and transactions for use by a transaction device are described in detail below. In addition, authorization for an account to request content or conduct transactions may be confirmed locally within the transaction device. Further, setting levels of access and account management for each account can be performed locally within the transaction device. In one embodiment, access is requested from a secure entity. The access to the secure entity is granted if authentication information identifying a user requesting the access is provided to the secure entity. In one embodiment, a control parameter is stored on a local device; content is requested from the local device; and the content is locally compared with the control parameter on the local device to determine whether requesting the content is allowed. In another embodiment, a category is stored on a local device associated with an account; and the account is locally managed via the category on the local device. In yet another embodiment, a spending limit level is assigned to an account on a local transaction device; and transactions from the account on the local device are locally controlled in response to the spending limit level.”
Lahiri [US 2003/0055785 A1] discloses “A system and method for an electronic wallet transaction device is presented. A user enters his account information into an e-wallet. The e-wallet encrypts the account information and receives a password, a spending limit, and a merchandise type that is authorized for purchase. The e-wallet is ready for purchase transactions. The user selects merchandise and takes it to an electronic checkout system. The electronic checkout system scans the merchandise and prompts the e-wallet for authorization to purchase the merchandise. The e-wallet determines if the merchandise is authorized for purchase and if the cost of the merchandise is allowed, and prompts the user for a password. The user enters a password and the e-wallet sends the account information to the electronic checkout system. The electronic checkout system receives the account information and completes the merchandise transaction. The e-wallet may also be used to configure other remote e-wallets.”
However, in the instant application none of the prior arts of record either individually or in combination teach or suggest operating the e-FFT payment card transaction server computer for obtaining information relating to the payment card transaction request by a client device associated with an e-profile, the client device having a processor configured for operating according to rules defined by an e-profile that is associated with a client payment card; obtaining, by the client device access to client data associated with an e-profile, wherein the access by the application to a set of e-profile data is controlled by client-based rules and preferences of a client and comprises the application accessing the e-profile of the client, and wherein the e-profile data remains unknown to at least one server computer of a payment card processing entity; evaluating, using information associated with the e-profile, a set of one or more rules associated with the e-profile according to preferences available on the client device, the evaluating to determine whether a payment card transaction is to be electronically authorized, and the evaluating using a set of personal data provided to the client device and to which access is provided for determining whether the payment card transaction is to be electronically authorized, wherein the application is configured for receiving a payment transaction request from the e-FFT payment card transaction server computer, the payment transaction request comprising information related to the payment card transaction, and performing the evaluation based upon the payment transaction request, and, allowing or rejecting a transaction based at least partially on an evaluation as to allow or reject the transaction, wherein said e-FFT processor, said client device processor and said processor of said merchant device are separate and distinct.
For these reasons claims 1 & 11 are deemed to be allowable over the prior art of record, and claims 2-10 & 12-19 are allowed by dependency on an allowed claim.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure because they relate to detecting fraud and authenticating a user are listed on the enclosed PTO-892.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KITO R ROBINSON whose telephone number is (571)270-3921.  The examiner can normally be reached on M-F 8:30am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ryan Donlon can be reached on (571) 270-36023602.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.







/KITO R ROBINSON/
Primary Examiner, Art Unit 3695